WELLIVER, Judge,
dissenting.
I respectfully dissent. The Missouri Bar Association recently created a self insur-*127anee company whereby many Missouri lawyers can and do self insure themselves for legal malpractice. I do not believe that virtually all of the major law firms of this state, the appellants herein, can 1) totally be wrong in their understanding of the law of due process and equal protection, and 2) totally be wrong in what appears to be their belief that they are utilizing the proper and most efficient and cost effective method of protecting the citizenry of this state against their possible legal malpractice.
The result achieved by the principal opinion-taking away this 5% of the price paid for the indemnity, which might be used for protecting the citizenry of this state against possible legal malpractice, and giving it to the state without giving the state the ability to either regulate or control that which is being done, is in my opinion but one more example of this Court’s insatiable appetite to levy and impose taxes. See Boatmen’s Bancshares v. Director of Revenue, 757 S.W.2d 574, 581 (Mo. banc 1988) (Welliver, J., dissenting).
I believe that under Allgeyer v. Louisiana, 165 U.S. 578, 17 S.Ct. 427, 41 L.Ed. 832 (1897); St. Louis Cotton Compress Co. v. Arkansas, 260 U.S. 346, 43 S.Ct. 125, 67 L.Ed. 297 (1922); Compania General de Tabacos de Filipinas v. Collector, 275 U.S. 87, 48 S.Ct. 100, 72 L.Ed. 177 (1927); and State Board of Insurance v. Todd Shipyards, 370 U.S. 451, 82 S.Ct. 1380, 8 L.Ed. 2d 620 (1962), the tribute to the state levied herein for buying from a foreign country is totally violative of due process. Under Western and Southern Life Ins. Co. v. State Bd. of Equalization, 451 U.S. 648, 101 S.Ct. 2070, 68 L.Ed.2d 514 (1981) and Metropolitan Life Ins. Co. v. Ward, 470 U.S. 869, 105 S.Ct. 1676, 84 L.Ed.2d 751 (1985), it is equally violative of equal protection.
The decision of the Administrative hearing Commission should be reversed.